Exhibit 10.1

EXECUTION COPY

INCREMENTAL LOAN ASSUMPTION AGREEMENT and AMENDMENT NO. 1 TO CREDIT AGREEMENT
dated as of February 19, 2011 (this “Amendment”), relating to the CREDIT
AGREEMENT, dated as of June 18, 2010 (the “Credit Agreement”), among ATP OIL &
GAS CORPORATION, a Texas corporation (the “Borrower”), the Lenders party thereto
and CREDIT SUISSE AG, as Administrative Agent and Collateral Agent.

A. WHEREAS, pursuant to Section 2.08 of the Credit Agreement, the Borrower has
requested that the Persons set forth on Schedule I hereto (the “First
Incremental Lenders”) make Incremental Loans in an aggregate principal amount
equal to the Permitted Incremental Loan Amount.

B. WHEREAS, the First Incremental Lenders are willing to make such Incremental
Loans to the Borrower on the terms and subject to the conditions set forth
herein and in the Credit Agreement.

C. WHEREAS, the Borrower has requested that the Lenders agree to amend the
Credit Agreement to, among other things, change the Applicable Rate and
Applicable Prepayment Premium in respect of the Loans thereunder.

D. WHEREAS, the Lenders are willing to amend the Credit Agreement in the manner
and subject to the terms and conditions set forth herein.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows.

SECTION 1. Defined Terms. Unless otherwise specified, capitalized terms used but
not defined herein have the meanings assigned to such terms in the Credit
Agreement as amended hereby. As used in this Amendment, the following terms have
the meanings specified below:

“First Incremental Commitment” means, with respect to each First Incremental
Lender, the obligation of such First Incremental Lender to make an Incremental
Loan to the Borrower hereunder on the First Incremental Amendment Closing Date
(as defined in Section 5 hereof) in a principal amount equal to the Permitted
Incremental Loan Amount, multiplied by the percentage set forth opposite such
First Incremental Lender’s name on Schedule I hereto.

“Permitted Incremental Loan Amount” means Incremental Loans made on the First
Incremental Amendment Closing Date in an aggregate principal amount equal to
(a) the lesser of (i) 10% of the Borrower’s Adjusted Consolidated Net Tangible
Assets (as defined in the Indenture as in effect on the First Incremental
Amendment Closing Date (as defined below)) determined as of the First
Incremental Amendment Closing Date and (ii) $210,000,000, minus (b) the
aggregate principal amount of all Loans (other than the First Incremental Loans
(as defined below)) outstanding on the First Incremental Amendment Closing Date.

SECTION 2. Incremental Loans. (a) Subject to the terms and conditions and in
reliance upon the representations and warranties set forth herein, each First
Incremental Lender hereby agrees (severally and not jointly) to make an
Incremental Loan to the Borrower on the



--------------------------------------------------------------------------------

First Incremental Amendment Closing Date in an aggregate principal amount equal
to its First Incremental Commitment (each, a “First Incremental Loan” and
collectively, the “First Incremental Loans”); provided that each First
Incremental Loan made on the First Incremental Amendment Closing Date shall be
funded net of additional interest in an amount equal to 1.0% of the principal
amount of such First Incremental Loan. Amounts borrowed under this Section 2(a)
and repaid or prepaid may not be reborrowed. The Incremental Loan Maturity Date
for the First Incremental Loans shall be January 15, 2015.

(b) Unless the context shall otherwise require, the First Incremental Lenders
shall constitute “Lenders” and the First Incremental Loans shall constitute
“Loans”, in each case for all purposes of the Credit Agreement and the other
Loan Documents.

(c) The proceeds of the First Incremental Loans shall be used by the Borrower to
pay fees and expenses incurred in connection with this Amendment, to provide
working capital for exploration and production operations and for general
corporate purposes.

(d) Unless previously terminated, the First Incremental Commitments shall
terminate upon the earlier to occur of (i) the making of the First Incremental
Loans on the First Incremental Amendment Closing Date and (ii) 5:00 p.m., New
York City time, on April 15, 2011.

(e) This Amendment shall constitute (i) the written notice required to be
delivered by the Borrower with respect to the First Incremental Commitments
pursuant to Section 2.08(a) of the Credit Agreement and (ii) an Incremental Loan
Assumption Agreement for purposes of Section 2.08(b) of the Credit Agreement.

(f) Upon the making of the First Incremental Loans on the First Incremental
Amendment Closing Date, the Administrative Agent will provide a copy of Annex I
as in effect on such date to the Borrower and each Lender (including each First
Incremental Lender).

SECTION 3. Amendments to Credit Agreement. (a) The following definitions set
forth in Section 1.01 of the Credit Agreement are hereby amended and restated in
their entirety as follows:

“Applicable Prepayment Premium” means, for any day on which Loans are prepaid
pursuant to Section 3.04(a), the amount (expressed as a percentage of the
principal amount of the Loans to be so prepaid) set forth below opposite the
period in which such day occurs:

 

Period

   Amount  

Prior to the first anniversary of the Closing Date

     4.0 % 

On or after the first anniversary of the Closing Date but prior to the second
anniversary of the Closing Date

     4.0 % 

On or after the second anniversary of the Closing Date but prior to the third
anniversary of the Closing Date

     2.0 % 

in each case, subject to adjustment in accordance with Section 2.08(b).



--------------------------------------------------------------------------------

“Applicable Rate” means (a) at any time prior to the First Incremental Amendment
Closing Date, 11.0% per annum, and (b) at any time on or after the First
Incremental Amendment Closing Date, 9.0% per annum, in each case subject to
adjustment in accordance with Section 2.08(b).

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder as set forth on Annex I or in the Assignment and
Assumption pursuant to which such Lender assumed its Commitment, as applicable,
as such commitment as reflected on Annex I may be (a) modified from time to time
pursuant to Section 2.06, (b) modified from time to time to reflect any
Incremental Commitments pursuant to Section 2.08 and (c) modified from time to
time pursuant to assignments by or to such Lender pursuant to Section 12.04(b).
Unless the context otherwise requires, the term “Commitments” shall include the
Incremental Commitments.

“Maturity Date” means January 15, 2015.

(b) Section 3.01(a)(i) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

The Borrower shall pay to the Administrative Agent, for the account of the
Lenders, (i) each December 18 and June 18 prior to the Maturity Date, or if any
such date is not a Business Day, on the next succeeding Business Day (each such
date being called a “Repayment Date”), an amount equal to 0.50% of the principal
amount of the Loans (other than Other Loans) outstanding on such Repayment Date
and (ii) on the Maturity Date, the aggregate principal amount of all Loans
(other than Other Loans) then outstanding, together, in each case, with accrued
and unpaid interest on the principal amount to be paid to but excluding the date
of such payment.

(c) Section 3.04(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

(a) Optional Prepayments. Subject to prior written notice in accordance with
Section 3.04(b), the Borrower shall have the right at any time and from time to
time to prepay the Loans in whole or in part, in a minimum aggregate amount of
$5,000,000 or any integral multiple of $1,000,000 in excess thereof or if less
than $5,000,000, the remaining balance of such Loans. Prepayments pursuant to
this paragraph (a) shall be allocated pro rata between the Loans and the Other
Loans.

(d) Section 3.04(c)(iii) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

(iii) Subject to paragraph (ii) above, mandatory prepayments of outstanding
Loans under this Agreement shall be allocated pro rata between the Loans and the
Other Loans based on the outstanding principal amount thereof.

SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Borrower hereby represents and warrants to each
such party that:



--------------------------------------------------------------------------------

(a) This Amendment has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles (whether enforcement is sought by proceedings in equity or at law).

(b) Each of the representations and warranties made by the Borrower in or
pursuant to the Loan Documents is true and correct in all material respects on
and as of the date hereof and on and as of the First Incremental Amendment
Closing Date as if made on and as of the date hereof or the First Incremental
Amendment Closing Date, as the case may be, except to the extent such
representations and warranties relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date, and except that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates.

(c) No Event of Default or Default has occurred and is continuing as of the date
hereof and as of the First Incremental Amendment Closing Date both before and
after giving effect to the making of the First Incremental Loans on the First
Incremental Amendment Closing Date.

SECTION 5. Conditions Precedent to Incremental Loans. The effectiveness of the
amendments to the Credit Agreement contemplated hereby and the obligations of
the First Incremental Lenders to make the Incremental Loans hereunder shall be
subject to the satisfaction (or waiver by the First Incremental Lenders and all
of the Lenders), on or prior to April 15, 2011, of the following conditions (the
first date on which all such conditions are so satisfied or waived, “First
Incremental Amendment Closing Date”):

(a) The Administrative Agent shall have received a Borrowing Request with
respect to the Incremental Loans setting forth the information specified in
Section 2.03 and Section 2.08 of the Credit Agreement.

(b) Each of the conditions precedent set forth in Section 2.08(c) of the Credit
Agreement shall be satisfied and the representations and warranties set forth in
Section 4 hereof shall be true and correct, and the Administrative Agent shall
have received a certificate of a Responsible Officer of the Borrower dated as of
the First Incremental Amendment Closing Date to that effect.

(c) The Administrative Agent shall have received (i) counterparts of this
Amendment that, when taken together, bear the signatures of (A) the Borrower,
(B) each Lender and (C) each First Incremental Lender and (ii) payment of
(A) all fees separately agreed in writing by the Borrower and Credit Suisse
Securities (USA) LLC in connection herewith and (B) all fees and other amounts
due and payable to the Administrative Agent or the Lenders (including the First
Incremental Lenders) that are required to be paid on or before the First
Incremental Amendment Closing Date in accordance with the Credit Agreement or
any other Loan Document, including, to the extent invoiced, reimbursement or
payment of all reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent, the Lenders, the First Incremental Lenders and each of
their respective Affiliates required to be reimbursed or paid by the Borrower
under Section 12.03 and/or Section 2.08 of the Credit Agreement or under any
other Loan Document.



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received (i) a legal opinion of Jackson
Walker L.L.P., special counsel to the Borrower, dated as of the First
Incremental Amendment Closing Date and in form and substance reasonably
acceptable to the Administrative Agent and the First Incremental Lenders, (ii) a
certificate of the secretary or an assistant secretary of the Borrower dated as
of the First Incremental Amendment Closing Date setting forth (A) resolutions of
its board of directors with respect to the authorization of the Borrower to
execute and deliver this Amendment and perform the transactions contemplated
hereby, (B) the officers of the Borrower (x) who are authorized to sign this
Amendment and (y) who will, until replaced by another officer or officers duly
authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Amendment and the transactions contemplated hereby, (C) specimen signatures
of such authorized officers, (D) the Organizational Documents of the Borrower,
certified as being true and complete and (E) a copy of a certificate of good
standing for the Borrower from the office of the secretary of state (or other
applicable office) of the State of Texas dated no earlier than 15 days prior to
the First Incremental Amendment Closing Date.

(e) After giving effect to the borrowing of the First Incremental Loans, the
total amount of Indebtedness (as defined in the Indenture as in effect on the
First Incremental Amendment Closing Date) outstanding under the Credit Agreement
shall be less than 10% of the Borrower’s Adjusted Consolidated Net Tangible
Assets (as defined in the Indenture as in effect on the First Incremental
Amendment Closing Date) determined as of the First Incremental Amendment Closing
Date, and the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower (with calculations in reasonable detail) to
that effect.

(f) The Administrative Agent shall have received the Reserve Report for the
period ending December 31, 2010, and an accompanying Reserve Report Certificate
required to be delivered pursuant to paragraphs (a) and (c) of Section 8.12 of
the Credit Agreement, respectively.

(g) The Administrative Agent shall have received from the Borrower the results
of recent UCC searches with respect to the Borrower.

(h) The Collateral Agent shall have received such duly executed amendments and
other modifications to the Mortgages as shall have been reasonably requested by
the Collateral Agent.

(i) The Administrative Agent shall have received a compliance certificate which
shall be substantially in the form of Exhibit D to the Credit Agreement, duly
and properly executed by a Responsible Officer and dated as of the First
Incremental Amendment Closing Date.

(j) The Administrative Agent shall have received a copy of an Incremental
Joinder Agreement executed by each First Incremental Lender making a First
Incremental Loan on the First Incremental Amendment Closing Date that is not
already a party to the Credit Agreement as a Lender thereunder.

SECTION 6. Consent and Reaffirmation. The Borrower hereby consents to this
Amendment and the transactions contemplated hereby and the Borrower hereby
(a) agrees that, notwithstanding the effectiveness of this Amendment, the
Security Instruments continue to be in full force and effect and are not
impaired or adversely affected in any manner whatsoever, (b) confirms its grant
of a security interest in its assets as Collateral for the Obligations (as



--------------------------------------------------------------------------------

defined in the Guarantee and Collateral Agreement) as provided in the Loan
Documents as originally executed and (c) acknowledges that such grant continues
in full force and effect in respect of, and to secure, the obligations under the
Credit Agreement and the other Loan Documents, including, without limitation,
the First Incremental Commitments and the First Incremental Loans.

SECTION 7. Effect of this Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Agents under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle the Borrower to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances. This Amendment shall apply and be effective
only with respect to the provisions of the Credit Agreement specifically
referred to herein. This Amendment shall constitute a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents.

SECTION 8. Amendments; Waivers. This Amendment may be amended, waived, modified
or supplemented only by written agreement signed by the Borrower, the Agents,
all of the Lenders and each of the First Incremental Lenders.

SECTION 9. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 12.01 of the Credit Agreement.

SECTION 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AMENDMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AMENDMENT, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING
IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH
STATE, AND BY EXECUTION AND DELIVERY OF THIS AMENDMENT, EACH PARTY HERETO
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AMENDMENT. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE
MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER) IN SECTION 10.02 OF THE
CREDIT AGREEMENT. NOTHING IN THIS AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.



--------------------------------------------------------------------------------

SECTION 11. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier
(or other electronic transmission) of an executed counterpart of a signature
page to this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.

SECTION 12. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

ATP OIL & GAS CORPORATION, as Borrower, By:  

        /s/ T. Paul Bulmahn

    Name: T. Paul Bulmahn     Title: Chief Executive Officer

[Signature page to Incremental Assumption Agreement and Amendment No. 1]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Administrative Agent and as
Collateral Agent, By:  

        /s/ Nupur Kumar

    Name: Nupur Kumar     Title: Vice President By:  

        /s/ Rahul Parmar

    Name: Rahul Parmar     Title: Associate

[Signature page to Incremental Assumption Agreement and Amendment No. 1]



--------------------------------------------------------------------------------

SOF INVESTMENTS, L.P., as First Incremental
Lender, By:  

        /s/ Marcello Liguori

    Name: Marcello Liguori     Title: Authorized Signatory

[Signature page to Incremental Assumption Agreement and Amendment No. 1]



--------------------------------------------------------------------------------

Schedule I

First Incremental Commitment Percentages

 

First Incremental Lender

   First Incremental
Commitment Percentage  

SOF Investments, L.P.

     100 % 